Appellant, in his motion for a rehearing, reurges the same grounds presented on original submission as a basis for a reversal of this judgment.
We have again reviewed the record in the light of his contentions and remain of the opinion that the cause was properly disposed of on original submission. To again discuss the questions presented, would be but reiterating what has heretofore been said.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.